 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDBill Allen Chevrolet,Inc.andDistrict Lodge 71, In-ternational Association of Machinists&AerospaceWorkers,AFL-CIO,Petitioner.Case17-RC-6029June 16, 1970DECISION AND DIRECTIONBy MEMBERSFANNING, MCCULLOCH, AND JENKINSPursuant to a Stipulation for Certification UponConsent Election, approved on May 15, 1969, anelection by secret ballot was conducted on May 28,1969, under the direction and supervision of theRegional Director for Region 17 among the em-ployees in the agreed unit. After the election a tallyof ballots was issued, which showed that of approxi-mately 35 eligible voters, 32 cast ballots, of which 9were for, and 8 were against, the Petitioner, 1 wasvoid, and 14 were challenged. No objections to theelection were filed by either party. Inasmuch as thechallenged ballots were sufficient in number to af-fect the results of the election, the Acting RegionalDirector caused an investigation of the challengesto be made, and, thereafter, on October 10, 1969,issued and served on the parties his report on chal-lenged ballots and recommendation, order directinghearing on challenged ballots, and notice of hear-ing. In his report, the Acting Regional Directorrecommended to the Board that the challenges tothe ballots of Vernon Cole, William Frakes, CharlesLawrence, Jack Masters, and William W. Smith besustained, and ordered that a hearing be held forthe purpose of receiving evidence to resolve the is-sues raised by the nine remaining challenges. Noexceptions to the Acting Regional Director's re-port, or request for special permission to appealfrom his order, having been filed by either partywithin the time provided therefor, the Boardadopted his recommendation as contained in his re-port and, on October 28, 1969, ordered that thechallenges to the ballots of Cole, Frakes, Lawrence,Masters, and Smith be sustained and that the issuesraisedwith respect to the nine remaining chal-lenged ballots be processed pursuant to the ActingRegional Director's order and notice of hearing.Accordingly, a hearing was held before HearingOfficerRonald Broun on October 28, 1969. Allparties participated in the hearing and were givenfull opportunity to examine and cross-examine wit-nesses and to introduce evidence bearing on the is-sues.On December 19, 1969, the Hearing Officer is-sued his report on challenged ballots with findingsand recommendations, in which he recommendedthat the Employer's two challenges be sustainedand that the Petitioner's seven challenges be over-ruled. Thereafter, the Petitioner filed timely excep-tions to the report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists con-cerning representation of the employees within themeaning of Sections 9(c)(1) and 2(6) and (7) ofthe Act.4.We find, in accord with the stipulation of theparties, that the following employees constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct:All new and used car and truck salesmen em-ployed at Bill Allen Chevrolet, Inc.'s locationsat 101 Armour Road and 1900 Armour Road,NorthKansasCity,Missouri,and 2646Northeast Vivion Road, Kansas City, Missouri;excluding: office clericals, guards, all shop andparts employees, and supervisors as defined inthe Act.5.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed. The Board has considered the record, theHearing Officer's Report, and the Petitioner's ex-ceptions thereto,' and, finding merit in two of theexceptions, concludes that the challenges to theballots of William Seiger and Patrick Flynn shouldbe sustained.We agree, however, with the HearingOfficer that the challenges to the ballots of JackCrossley, J. T. Garzee, Richard Walker, and RoyWinbigler should be overruled and their ballots becounted.The Petitioner excepts,inter alia,to the HearingOfficer's conclusion, in the "Recommendations"section of his report, that the Petitioner's challengeto the ballot of William Seiger be overruled. This' In the absenceof exceptions to the Hearing Officer's recommendationsto sustainthe Employer's challengesto the ballots of Charles Chapman andRichard Utley and to overrule the Petitioner's challenge to the ballot ofGeorge Payne, these recommendations are adoptedpro forma183 NLRB No. 51 BILL ALLEN CHEVROLET, INC.recommendation was obviously an inadvertence onthe part of the Hearing Officer, since, at the hear-ing, the Petitioner and the Employer agreed andstipulated to exclude Seiger from the unit, and theirstipulation was received by the Hearing Officer. Wetherefore sustain the challenge to the ballot of Wil-liam Seiger and exclude him from the unit.The Petitioner excepts to the Hearing Officer'sfinding that the ballot of Patrick Flynn, the Em-ployer's finance and insurance man, should beopened and counted. In so excepting, the Petitionercontends, among other things, that Flynn's servicesare specialized and that he should therefore be ex-cluded from the unit.Flynn is in charge of arranging finance and in-surance for cars and trucks sold by the Employer.On occasion, he also sells cars. He is paid a salaryplus a percentage of the finance and insurancecharges. His monthly guarantee is $450, while mostsalesmen receive $500. The latter share with Flynnthe commission from finance and insurance. Flynnattends at least some sales meetings, is subject tothe same work rules and conditions as the regularsalesmen,comes into daily working contact withunit salesmen,and deals directly with customers, towhom he sells services intimately related to the saleof the automobile itself. The Hearing Officer foundthat Flynn's services are concededly specialized,but that that fact in itself is not enough to justify ex-clusion from the unit, especiallysinceFlynn sharessuch an extensive community interest with the unitLN L R B v J J Collins'Sons, Inc, 322 F 2d 523, 525 (C A 7)'Member Fanning disagrees that the HearingOfficer erredin rejecting411members. The Hearing Officer therefore recom-mended that Flynn's vote should be counted.In the instant case, the unit as described anddefined includes only "All new and used car andtrucksalesmen."On its face, the description doesnot include Flynn, concededly the Employer'sfinance and insurance man and not a car salesman.Thus,Factors which could have justified the job's in-clusion in the unit cannot serve as a basis forignoring the clear, unambiguous and specificlanguage defining and limiting the unit to thedesignated job classifications and their ap-prentices.'It is our conclusion, therefore, that the Hearing Of-ficer erred in rejecting the challenge to Flynn's bal-lot.We shall sustain it and exclude him from theunit.'DIRECTIONIt is hereby directed that the Regional Directorfor Region 17 shall, pursuant to the Board's Rulesand Regulations, within 10 days of the date of thisDirection, open and count the ballots of GeorgePayne, Jack Crossley, J. T. Garzee, RichardWalker, and Roy Winbigler, and thereafter prepareand cause to be served upon the parties a revisedtally of ballots, including therein the count of saidballots.Thereafter,theRegionalDirector isdirected to certify the results of the election or toissue a certification to the Petitioner.the challenge to Flynn's ballot and would affirm the HearingOfficer's find-ing as to Flynn and include him in the unit